


110 HR 869 IH: To amend title 10, United States Code, to revive previous

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 869
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Tom Davis of
			 Virginia (for himself, Mr. Walz of
			 Minnesota, Mr. Hare,
			 Mr. Johnson of Georgia,
			 Mr. Poe, Ms. Jackson-Lee of Texas,
			 Mr. McIntyre,
			 Mrs. Miller of Michigan,
			 Mr. McCaul of Texas, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to revive previous
		  authority on the use of the Armed Forces and the militia to address
		  interference with State or Federal law, and for other
		  purposes.
	
	
		1.Revival of previous authority
			 on use of Armed Forces and militia to address interference with State or
			 Federal law
			(a)Repeal of
			 amendments made by Public Law 109–364Section 1076 of Public Law
			 109–364, and the amendments made by that section, are repealed.
			(b)Revival of
			 previous authorityThe
			 provisions of chapter 15 of title 10, United States Code, that were amended by
			 section 1076 of Public Law 109–364, as such provisions were in effect on the
			 day before the date of the enactment of Public Law 109–364, are hereby
			 revived.
			(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of chapter 15 of title 10, United States
			 Code, is amended to read as follows:
					
						15Insurrection
						.
				(2)Clerical
			 amendments(A)The tables of chapters
			 at the beginning of subtitle A of title 10, United States Code, and at the
			 beginning of part I of such subtitle, are each amended by striking the item
			 relating to chapter 15 and inserting the following new item:
						
							
								15.Insurrection331
							
							.
					(B)The table of sections at the beginning
			 of chapter 15 of such title is amended by striking the item relating to section
			 333 and inserting the following new item:
						
							
								333. Interference with State and Federal
				law.
							
							.
					
